Citation Nr: 1011146	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-38 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a thoracic spine disability.  

2.  Entitlement to an initial rating in excess of 20 percent 
for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from October 1999 to 
October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran's case was remanded by the Board in September 
2008.    


FINDINGS OF FACT

1.  The Veteran's service-connected thoracic spine disability 
causes muscle spasm and tenderness and some limitation of 
motion.  

2.  The Veteran's right shoulder disability is manifested by 
some limitation of motion with no evidence of pain on motion.   
	

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
thoracic spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 
4.40, 4.45, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 
5295 (2002); Diagnostic Codes 5237-5243 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for a right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5291-
5201 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2002, June 2005, May 
2008, and October 2008; a rating decision in April 2004; and 
a statement of the case in October 2005.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims, evidence considered, pertinent laws 
and regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Although the recorded history of 
a particular disability should be reviewed in order to make 
an accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  The Board notes 
that these regulatory provisions were taken into account by 
the VA examiners, and are considered here.

Thoracic Spine Disability

The Veteran claims that his thoracic spine disability 
warrants a rating in excess of 20 percent.  

The Veteran's service medical records reflect reports of back 
pain and a diagnosis of scoliosis of the thoracic spine.  X-
rays of the thoracic spine obtained in October 2001 revealed 
left curve scoliosis on the upper thoracic spine at the T4 
level with no evidence of traumatic, inflammatory, neoplastic 
or significant arthritic changes of the hemivertebra.  X-rays 
of the thoracic spine obtained in February 2002 revealed 37 
degrees of levoscoliosis of the thoracic spine as measured 
from T2-T6 with no evidence of congenital anomalies in the 
thoracic spine.  

At a January 2003 VA examination the Veteran reported pain in 
his thoracic spine radiating to his neck, legs, and 
shoulders.  He reported that that condition required him to 
have bed rest or treatment by a physician two times a week.  
The Veteran indicated that he was able to perform his 
activities of daily living.  Physical examination of the 
thoracic spine revealed some scoliotic deformity more 
pronounced at the T4/T5 region.  There was no evidence of 
pain on movement, muscle spasms, or tenderness.  Examination 
of the lumbar spine revealed normal range of motion with 
negative straight leg raise bilaterally.  There was no 
evidence of radiation of pain on movement, no muscle spasms, 
and no tenderness.  Range of motion testing of the lumbar 
spine revealed flexion to 95 degrees, extension to 35 
degrees, right and left lateral flexion to 40 degrees, and 
right and left rotation to 35 degrees.  There was no evidence 
of pain, fatigue, weakness, lack of endurance, or 
incoordination.  Neurological examination was reported to be 
normal with normal motor and sensory function.  X-rays of the 
lumbar spine were reported to be normal and x-rays of the 
thoracic spine revealed mid-thoracic levoscoliosis at T3-4 
with approximately 30 degrees of scoliosis.  The examiner 
diagnosed the Veteran with mid-thoracic levoscoliosis and no 
evidence of a low back disability.   

At a January 2004 VA examination the Veteran reported 
constant pain in his back.  He indicated that a physician 
recommended bed rest for his condition as needed.  Physical 
examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm and tenderness 
was present at T10-L5.  There was negative straight leg 
raising bilaterally.  Range of motion of the thoracolumbar 
spine revealed flexion to 75 degrees with reports of pain at 
60 degrees, extension to 30 degrees with reports of pain at 
30 degrees, right and left lateral flexion to 30 degrees and 
right and left lateral rotation to 45 degrees.  The examiner 
reported that the range of motion of the spine was 
additionally limited by pain and pain had a major functional 
impact.  There was no additional limitation due to fatigue, 
weakness, lack or endurance or incoordination.  There was no 
ankylosis of the spine and no findings of intervertebral disc 
syndrome of the lower back and no bowel or bladder 
dysfunction.  Neurological examination of the lower 
extremities revealed normal motor function and sensory 
function.  X-rays of the thoracic spine revealed 
levoscoliosis and x-rays of the lumbar spine were normal.  

An April 2009 VA examination the examiner indicated that the 
claims file had been reviewed.  The Veteran reported that he 
was a full-time student and was not employed.  He denied 
problems with activities of daily living.  He indicated that 
his thoracic spine/mid-back did not hurt but he reported some 
pain in his low back.  He ambulated without the use of 
assistive devices.  The examiner noted that there was no 
evidence of flare-ups of incapacitating episodes during the 
past 12 months needing medical advice or requiring bedrest.  
Physical examination of the thoracic spine revealed a normal 
looking thoracic kyphosis and no evidence of scoliosis.  
Range of motion testing of the thoracolumbar spine revealed 
flexion to 90 degrees, extension to 25 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
lateral rotation to 45 degrees which the examiner reported 
were normal ranges of motion.  The examiner indicated that 
the range of motion testing was performed three times and 
during motion there was no evidence of weakness, instability, 
incoordination, or fatigue.  The examiner concluded that 
there was no additional loss of motion with repetition.  The 
examiner noted that the Veteran groaned from time to time and 
reported painful motion but performed the ranges of motion 
readily and a number of  times.  Neurological testing of the 
lower extremities was reported to be normal with no loss of 
sensation in the lower extremities.  The examiner reviewed a 
magnetic resonance imaging (MRI) which revealed levoscoliosis 
at T4.  The examiner indicated that the thoracic spine was 
otherwise normal.  The examiner reported that the Veteran had 
no symptoms specifically referable to the thoracic spine.  He 
stated that the motion of the thoracic spine was normal and 
the MRI was normal with the exception of some levoscoliosis.  
The examiner concluded that the Veteran's thoracic spine was 
objectively and subjectively normal and the Veteran had no 
disability of the thoracic spine.  The examiner submitted an 
addendum and reviewed x-rays of the thoracic and lumbar spine 
and indicated that the Veteran had significant scoliosis of 
the thoracic spine and minimal degenerative changes of the 
lumbar spine.  He noted that the x-rays did not change his 
opinion following the examination and his prior diagnoses and 
conclusions stood.  

VA outpatient treatment reports dated from February 2003 to 
April 2009 reveal that the Veteran underwent physical therapy 
for thoracic levoscoliosis in January and February 2004.  The 
Veteran reported back pain in March 2008.  A February 2009 
spine examination revealed nontender thoracic and lumbar 
spinous processes.  Thoracic and lumbar range of motion was 
reported to be normal.  

The Veteran's thoracic spine disability has been rated as 20 
percent disabling under Diagnostic Codes 5291-5295.  38 
C.F.R. § 4.71a (2002)

During the pendency of the Veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The amendment assigned new 
diagnostic codes, and provided for the evaluation of all 
spine disabilities under a single General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and/or (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003)

Under the criteria in effect prior to the amendment, 
limitation of motion of the dorsal spine was rated utilizing 
Diagnostic Code 5291.  38 C.F.R. § 4.71a (2002).  Under 
Diagnostic Code 5291, a noncompensable percent evaluation is 
for application when there is slight limitation of motion of 
the dorsal (thoracic) spine.  A 10 percent rating is for 
application when there is moderate or severe limitation of 
motion.  

Diagnostic Code 5295 (prior to September 26, 2003) for 
lumbosacral strain provided for a 20 percent rating was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating required severe 
lumbosacral strain that included listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.

On examinations, the Veteran's range of motion was reported 
as essentially normal with no limitation of motion due to 
fatigue, weakness, lack or endurance or incoordination.  The 
various examinations have revealed no worse than a loss of 15 
degrees of flexion and 5 degrees of extension.  Moreover, 
under the pre-amendment criteria, no more than a 10 percent 
rating is assigned for even severe limitation of motion.  An 
evaluation higher than the 20 percent presently assigned is 
therefore not warranted under the pre-amendment criteria for 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2002). 

While the January 2004 VA examiner indicated that muscle 
spasm was present at T10-L5, there was no evidence of severe 
lumbosacral strain that included listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion to 
warrant a rating in excess of the currently assigned 20 
percent rating.  An evaluation higher than the 20 percent 
presently assigned is therefore not warranted under the pre-
amendment criteria for lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002). 

A higher evaluation under the old schedular provisions for 
evaluating spine disabilities was not otherwise possible 
absent fracture of the vertebra or bony fixation (ankylosis) 
of the spine, or moderate limitation of motion of the lumbar 
spine, none of which is shown to be present.  Diagnostic 
Codes 5285, 5286, 5289, 5292 (2002).

Under the new General Rating Formula Disabilities of the 
spine, excepting degenerative disc disease, which may be 
rated as all other spine disabilities or under separate 
criteria for disc disease, all other spine disabilities are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237-5243.  The Formula provides, in relevant part, that a 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

Additionally, under Note (1):  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate Diagnostic Code.  

Note (2):  For VA compensation purposes, normal forward 
flexion of the lumbar spine is 0 to 90 degrees, extension is 
0 to 30 degrees, left and right lateral flexion are 0 to 30, 
and left and right lateral rotation from 0 to 30 degrees.  
The normal combined range of motion of the cervical spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal movement provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

In applying the criteria to the medical evidence of record a 
rating higher than the assigned 20 percent is not warranted 
under the amended criteria.  At the time of the January 2004 
VA examination, the evidence showed that the Veteran could 
flex his thoracolumbar spine to 75 degrees and there was no 
evidence of ankylosis of the thoracolumbar spine.  The 
examiner reported that there was muscle spasm present at T10-
L5.  At the April 2004 VA examination the Veteran able to 
flex his thoracolumbar spine to 90 degree and there was no 
evidence of ankylosis of the thoracolumbar spine.  Physical 
examination of the thoracic spine was reported to be normal 
with the exception of scoliosis.  Neurological examination 
was normal at both VA examinations.  To warrant the 40 
percent rating, functional losses would have to equate to 
flexion at 30 degrees or less, or to favorable ankylosis, 
neither of which is approximated in this case.  In sum, a 
higher evaluation for the Veteran's service-connected 
thoracic spine disability is not warranted under the amended 
criteria.  

Moreover, while the January 2004 examiner indicated that the 
Veteran's range of motion was additionally limited by pain 
and that pain had a major functional impact, the examiner 
failed to provide a specific degree of limitation.  All of 
the VA examiners reported that there was no additional 
limitation of motion due to fatigue, weakness, lack of 
endurance, or incoordination.  These sort of findings do not 
suggest that any functional impairment caused by more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, swelling, deformity or atrophy of disuse 
equated to what is necessary for the award of a rating 
greater than 20 percent under the pre-amendment or amended 
criteria.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. 
App. 202 (1995).  

Although the Veteran's thoracic spine disability is not 
manifested by any degenerative disc disease, because the 
thoracolumbar spine is implicated under the new rating 
criteria and the April 2009 VA examiner indicated that the x-
rays of the Veteran's lumbar spine revealed minimal 
degenerative changes, the Board has also considered whether 
an increased rating is warranted under the provisions for 
evaluating intervertebral disc syndrome (preoperatively or 
postoperatively).  The disability is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

Note (1): For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The Board notes that the evidence of record does not 
demonstrate that the Veteran has had any incapacitating 
episodes during the past 12 months due to his degenerative 
disc disease of the lumbar spine.  As noted, there was no 
evidence of any degenerative changes of the thoracic spine at 
any time and only minimal degenerative changes were reported 
at the April 2009 VA examination.  Degenerative changes were 
not reported at the January 2004 VA examination.  Therefore, 
an increased rating cannot be assigned under the current 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a (2009).

There are no other relevant diagnostic code sections for 
consideration in rating the current severity of the Veteran's 
thoracic spine disability.  As to the possibility of granting 
separate disability ratings for neurological manifestations, 
neurological examinations at the time of the January 2004 and 
April 2009 VA examinations reveal normal sensory and motor 
examinations.  

In sum, there is no basis upon which to award a rating in 
excess of 20 percent for the Veteran's thoracic spine 
disability under the pre-amendment or amended rating 
criteria. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating for a thoracic spine disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

Right Shoulder Disability

The Veteran claims that his right shoulder disability 
warrants a rating in excess of 20 percent.  

The Veteran's service medical records reveal complaints of 
right shoulder pain.  The Veteran was diagnosed with right 
shoulder impingement, right shoulder instability, and chronic 
right trapezius pain.  The Veteran reported swollen shoulder 
joints on a report of medical history form prepared in 
conjunction with his September 2002 separation examination.  

VA treatment reports dated from February 2003 to April 2009 
reflect a report of pain in his shoulder.  The Veteran was 
reported to have normal range of motion in all joints.  He 
underwent physical therapy for complaints of pain in the 
shoulder and around his shoulder blade from January to 
February 2004.  

At a January 2003 VA examination the Veteran reported a 
history of right shoulder impingement.  He reported that he 
was unable to lift heavy objects without pain.  The Veteran 
was reported to be left hand dominant.  Physical examination 
of the shoulders was noted to be unremarkable.  Range of 
motion testing revealed flexion and abduction to 180 degrees 
and external and internal rotation to 90 degrees.  The 
Veteran reported pain at 180 degrees of flexion and at 90 
degrees of external rotation with no additional findings.  
There was no evidence of fatigue, weakness, lack of 
endurance, or incoordination on examination.  X-rays of the 
right shoulder were reported to be normal.  The examiner 
diagnosed the Veteran with minimal right shoulder strain.  
The examiner noted that the Veteran did not have any 
significant limitation of normal functioning due to his right 
shoulder.  

At a January 2004 VA examination the Veteran reported 
stiffness, numbness, and pinching in his shoulder.  He stated 
that the right shoulder disability did not cause any 
incapacitation.  The examiner indicated that the Veteran was 
limited in his ability to perform activities due to shoulder 
stiffness, dislocation and numbness.  The Veteran was 
reported to be left hand dominant.  Physical examination of 
the right shoulder revealed that the joint appearance was 
within normal limits.  Range of motion testing revealed 180 
degrees of flexion with reports of pain at 90 degrees, 
abduction to 150 degrees with reports of pain at 90 degrees, 
external rotation to 60 degrees with reports of pain at 45 
degrees, and internal rotation to 60 degrees with reports of 
pain at 60 degrees.  The examiner noted that the Veteran's 
range of motion was additionally limited by pain but not 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  X-rays of the right shoulder were reported 
to be normal.  The examiner diagnosed the Veteran with right 
shoulder strain.  

At an April 2009 VA examination the Veteran reported that he 
was a full-time student and was not employed.  The examiner 
indicated that he had reviewed the claims file.  The examiner 
reported that the Veteran did not have any problems with his 
activities of daily living.  The Veteran reported that his 
right shoulder popped and was painful and his shoulder motion 
was loose and the shoulder felt like it was coming out of 
joint.  The examiner noted that the Veteran was able to use 
his right arm without any problem even above a right angle.  
The examiner reported that there was no evidence of flare-ups 
and the treatment for his right shoulder consisted of over-
the-counter medications.  Range of motion testing revealed 
abduction to 180 degrees, flexion to 160 degrees, internal 
and external rotation to 80 degrees, and extension to 50 
degrees.  The examiner indicated that the Veteran's ranges of 
motion were normal motions of the shoulder and that the 
Veteran had no painful arc.  The examiner reported that the 
ranges of motion were performed three times and during motion 
there was no evidence of pain, weakness, instability, 
incoordination, fatigue, or flare-up and therefore there was 
no additional loss of motion with repetitions.  The examiner 
sated that he was unable to detect any popping in the right 
shoulder.  X-rays were reported to be normal.  The examiner 
indicated that there was no evidence of disability relating 
the Veteran's right shoulder either objectively or 
subjectively because he had full use of his shoulder.  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The Veteran's right shoulder disability is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5291-5201.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional 
code is shown after a hyphen. 38 C.F.R. § 4.27.

As noted above, Diagnostic Code 5291 provides rating criteria 
for limitation of dorsal (thoracic) spine motion.  38 C.F.R. 
§ 4.71a.  In this case, the RO rated the Veteran's right 
shoulder disability under Diagnostic Codes 5291-5201 because 
the RO determined that the right shoulder disability was 
secondary to the Veteran's thoracic spine disability.  
However, because the primary disability at issue is a right 
shoulder disability, the Board finds that the Veteran's right 
shoulder disability is most appropriately rated under 
Diagnostic Code 5201.  

Diagnostic Code 5201 pertains to limitation of motion of the 
arm and provides that a 20 percent evaluation is appropriate 
for limitation of motion of the dominant or non-dominant arm 
at shoulder level.  A 20 percent evaluation is also 
appropriate for limitation of motion of the non-dominant arm 
midway between side and shoulder level.  A 30 percent 
evaluation is appropriate for limitation of motion of the 
non-dominant arm to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  This code does not provide 
criteria for an evaluation greater than 30 percent for 
disability involving the non-dominant shoulder.  

The Board notes that normal forward elevation of a shoulder 
(flexion) as well as normal abduction is to 180 degrees.  
Normal internal and external rotation is to 90 degrees.  38 
C.F.R. § 4.71, Plate 1 (2009).

The Board finds that the impairment occasioned by the 
Veteran's right shoulder disability does not warrant a rating 
higher than that already assigned.  38 C.F.R. § 4.71a (2009).  
(The Veteran is left-handed and thus his disability must be 
rated under the provisions for the minor or nondominant arm.)  

The results of the VA examinations of record reveal that the 
Veteran had some limitation of motion of his right shoulder.  
However, there is no evidence to indicate that there was 
limitation of motion of the arm to 25 degrees from the side.  
Accordingly, the Veteran is not entitled to a rating greater 
than 20 percent for limitation of motion of the shoulder.  

The Board has also considered other diagnostic codes for 
possible application.  However, the evidence of record does 
not indicate ankylosis or impairment of the humerus.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2009).  Thus, 
the Veteran is not entitled to an initial rating greater than 
20 percent.  

As noted above, the VA examinations of record reflect reports 
of pain on use.  However, the examiners indicated that there 
was no evidence of fatigue, weakness, lack of endurance, 
instability, or incoordination on examination.  While the 
January 2004 VA examiner indicated that the Veteran's range 
of motion was additionally limited by pain, the examiner 
failed to provide a specific degree of limitation.  Moreover, 
the April 2009 VA examiner indicated that there was no 
evidence of any additional loss of motion on repetition.  
Physical examination of the shoulder was reported to be 
normal on examinations.  These sort of findings do not 
suggest that any functional impairment caused by more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse equated to what is necessary for the award 
of a rating greater than 20 percent.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating for a right shoulder disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

Extraschedular Considerations

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part that 
the evidence presents such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability at issue is inadequate.  Thun v. Peake, 
22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun v. Peake, 
22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2009).  The 
Board determines that such referral is not appropriate in 
this case.  The Board notes that this disability has not been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran indicated that he was unemployed and 
a full-time student when examined by VA.  The evidence of 
record reveals that he was able to perform activities of 
daily living.  While the January 2004 VA examiner indicated 
that the Veteran's service-connected disabiities limited his 
ability to function, no specific findings were provided.  
Moreover, when examined by VA in April 2009 the examiner 
found no disability relating to the Veteran's thoracic spine 
or right shoulder.  Additionally, the record does not show 
that the disability results in frequent periods of 
hospitalization as the Veteran has never been hospitalized 
for either disability.  Therefore, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a thoracic spine disability is denied.  

Entitlement to an initial rating in excess of 20 percent for 
a right shoulder disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


